DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-28, 32 and 35 are pending in the instant invention.  According to the Amendments to the Claims, filed July 29, 2022, claims 18 and 19 were amended and claims 29-31, 33, 34 and 36-43 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 17/641,633, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2020/052260, filed September 23, 2020, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/968,755, filed January 31, 2020; and b) 62/904,501, filed September 23, 2019.
	Although the inventor’s or joint inventor’s claim for the benefit of a prior-filed invention under 35 U.S.C. § 119(e) is acknowledged, the inventor or joint inventor has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e) as follows:
	The later-filed invention must be an invention for a patent, for an invention which is also disclosed in the prior-filed inventions (the provisional inventions).  The disclosure of the invention in the prior-filed inventions and in the later-filed invention must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  {See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)}.
	The specifications of the prior-filed inventions, US Provisional Application Nos.: a) 62/968,755; and b) 62/904,501, respectively, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this invention for the following reason: the specification in the instant invention has been amended with respect to the scope of Formula (A), which now discloses amended definitions for at least L1, L2, and/or Z, respectively, and is no longer coextensive with that of US Provisional Application Nos.: a) 62/968,755; and b) 62/904,501, respectively.
	Consequently, since the specifications of US Provisional Application Nos.: a) 62/968,755; and b) 62/904,501, respectively, lack adequate support or enablement for one or more claims of the elected invention of Group I, as defined below in Restrictions / Election of Species, and in the manner provided by 35 U.S.C. § 112(a), the first Office action on the merits of all relevant claims drawn to Group I will be prosecuted according to the earliest effective filing date afforded this invention, which is that of International Application No. PCT/US2020/052260, filed September 23, 2020.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on July 29, 2022, is acknowledged: a) Group I - claims 1-24; and b) substituted  heterocycle of Formula (A) - p. 151, Example 120, compound no. 124, shown to the right below, and hereafter referred to as (3,5-difluoro-4-((7-methoxy-2-oxo-2,3-dihydro-1H-imidazo[4,5-c][1,8]naphthyridin-1-yl)-methyl)phenyl)phosphonic acid, where Ring A = -Ph, substituted at C-3, with -F, and at C-5, with -F; A2 = N; A3 = CR4, wherein R4 = -OR3, wherein R3 = -CH3; A4 = CR4, wherein R4 = -H; A5 = 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
CR4, wherein R4 = H; Q1 = CE, wherein E = -H; Q2 = C; Q3 = CE, wherein E = (O); Q4 = N; Q5 = C; X = NR3, wherein R3 = -H; L1 = -a bond-; L2 = -CR1R2-, wherein R1 = -H and R2 = -H; and Z = -P(O)(OR5)2, wherein each R5 = -H.  Claims 1, 2, 8, 11-13, 15, 17, 18 and 24 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted heterocycles of the Formula (A), where Ring A = -Ph; A2 = N; A3 = CR4; A4 = CR4; A5 = CR4; Q1 = CE; Q2 = C; Q3 = CE, wherein E = (O); Q4 = N; Q5 = C; X = -NR3-; L1 = -a bond-; and L2 = -CR1R2-, wherein R1 = -H and R2 = -H, respectively, which encompass the elected species, have been found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner has expanded scope of the instant Markush claim to further encompass substituted heterocycles of the Formula (A), where Ring A = -optionally substituted C3-C8 cycloalkyl or optionally substituted C6-C14 aryl; A2 = CR4 or N; A3 = CR4; A4 = CR4; A5 = CR4; Q1 = CE; Q2 = C; X = N or NR3, where if X = N, then Q3 = CE and if X = NR3, then Q3 = CE, wherein E = (O); Q4 = N; Q5 = C; L1 = -a bond-; and L2 = -CR1R2-, wherein R1 and R2 together do not form a C3-C6 cycloalkyl, respectively; however, the instant Markush claim now fails to be free of the prior art, since it is rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to substituted heterocycles of the Formula (A), where Ring A = -optionally substituted C3-C8 cycloalkyl or optionally substituted C6-C14 aryl; A2 = CR4 or N; A3 = CR4; A4 = CR4; A5 = CR4; Q1 = CE; Q2 = C; X = N or NR3, where if X = N, then Q3 = CE and if X = NR3, then Q3 = CE, wherein E = (O); Q4 = N; Q5 = C; L1 = -a bond-; and L2 = -CR1R2-, wherein R1 and R2 together do not form a C3-C6 cycloalkyl, respectively.
	Likewise, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Next, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that claims 4-7, 9, 10, 20-23, 25-28, 32 and 35 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-3, 8, 11-19 and 24 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.

	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying: a) the substituted heterocycles of the Formula (A); and b) a particular utility for the substituted heterocycles of the Formula (A).
	The following title is suggested: SUBSTITUTED IMIDAZO[4,5-c]QUINOLINES AND IMIDAZO[4,5-c][1,8]NAPHTHYRIDINES AS PHOSPHODIESTERASE INHIBITORS.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of Formula (A) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of Formula (A):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(A)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
;

	ring A is C3-C8 cycloalkyl or C6-C14 aryl, wherein the C3-C8 cycloalkyl or C6-C14 aryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, NH2, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	L1 is a bond;
	L2 is -CR1R2-;
	R1 is H, D, halogen, C1-C6 alkyl, or C3-C8 cycloalkyl, wherein the C1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl, and further wherein the C3-C8 cycloalkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl;
	R2 is H, D, halogen, C1-C6 alkyl, or C3-C8 cycloalkyl, wherein the C1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl, and further wherein the C3-C8 cycloalkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl;

	each E is independently H, D, halogen, CN, NO2, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)R3, C(O)NR3R3’, C(O)OR3, NR3R3’, OR3, =O, S(O)2R3, S(O)2NR3R3’, C3-C8 cycloalkyl, or 3- to 8-membered heterocyclyl, wherein each C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, and 3- to 8-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, C(O)NH2, C(O)OC1-C4 alkyl, NH2, N(C1-C6 alkyl)2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, S(O)2C1-C6 alkyl, 3- to 8-membered heterocyclyl, and phenyl;
	each R3 is independently H, C1-C6 alkyl, C3-C6 cycloalkyl, or 3- to 8-membered heterocyclyl, wherein each C1-C6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl, and further wherein each C3-C6 cycloalkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl;
	each R3’ is independently H, C1-C6 alkyl, C3-C6 cycloalkyl, or 3- to 8-membered heterocyclyl, wherein each C1-C6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl, and further wherein each C3-C6 cycloalkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl;
	each R4 is independently H, D, halogen, CN, NO2, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)R3, C(O)NR3R3’, C(O)OR3, NR3R3’, OR3, S(O)2R3, S(O)2NR3R3’, C3-C8 cycloalkyl, or 3- to 8-membered heterocyclyl, wherein each C1-C6 alkyl, C2-C6 alkenyl, and C2-C6 alkynyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl, and further wherein each C3-C8 cycloalkyl and 3- to 8-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl;
	Z is B(OH)2, C(O)NHR5, C(O)NHOR5, C(O)OH, P(O)(OR5)2, S(O)2R5, or S(O)2NHR5; and
	each R5 is independently H, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)C1-C6 alkyl, C3-C8 cycloalkyl, or 3- to 8-membered heterocyclyl, wherein each C1-C6 alkyl, C2-C6 alkenyl, and C2-C6 alkynyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl, and further wherein each C3-C8 cycloalkyl and 3- to 8-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl;

	with the proviso that the compound of Formula (A), or a pharmaceutically acceptable salt or stereoisomer thereof, is not selected from the group consisting of:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula (I):

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 is 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 or 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula (II):

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

(II)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 is 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 or 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R1 is H, D, or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl; and
	R2 is H, D, or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NH2, OH, OC1-C4 alkyl, OC1-C3 haloalkyl, and phenyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 11 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein at least one E is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 12 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein ring A is C6-C14 aryl, wherein the C6-C14 aryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C3 alkyl, NH2, and OH.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 13 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each E is independently H, D, halogen, CN, CH3, or NR3R3’.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 14 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
The compound of claim 13, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

at least one E is NR3R3’;
R3 is H; and
R3’ is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 15 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each R4 is independently H, D, halogen, CN, C1-C6 alkyl, or OR3, wherein each C1-C6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 16 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	each R4 is independently H, D, F, Cl, Br, CN, CF3, or OCH3; and
	Z is S(O)2NH2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 18 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
,
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
,

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
,

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
,

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
,

    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
,

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
,

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
, 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
, 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
,

    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
, 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
, 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
,

    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
, 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
,

    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
, 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
, 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
,

    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
, 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
, 
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
,

    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
, 
    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
, and 
    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 19 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:

	The compound of claim 3, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
, 
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
, 
    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
,

    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
, , 
    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
, 
    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
,

    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
, 
    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
, 
    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
,

    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
, 
    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
, 
    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
,

    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
, 
    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
, 
    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
,

    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale
, 
    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale
, 
    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale
,

    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale
, 
    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale
, 
    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale
,
 
    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale
, 
    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale
, 
    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale
,

    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale
, 
    PNG
    media_image80.png
    200
    400
    media_image80.png
    Greyscale
, 
    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale
,

    PNG
    media_image82.png
    200
    400
    media_image82.png
    Greyscale
, 
    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale
, 
    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale
,

    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale
, 
    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale
, 
    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale
,

    PNG
    media_image88.png
    200
    400
    media_image88.png
    Greyscale
, 
    PNG
    media_image89.png
    200
    400
    media_image89.png
    Greyscale
, 
    PNG
    media_image90.png
    200
    400
    media_image90.png
    Greyscale
,

    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale
, and 
    PNG
    media_image92.png
    200
    400
    media_image92.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 24 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising one or more pharmaceutically acceptable carriers and a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Solvates and/or prodrugs of substituted heterocycles of the Formula (A)

	Claims 1-3, 8, 11-19 and 24 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted heterocycles of the Formula (A), does not reasonably provide enablement for solvates and/or prodrugs of substituted heterocycles of the Formula (A).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Solvates and/or prodrugs of substituted heterocycles of the Formula (A), as recited in claims 1-24, respectively, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use solvates and/or prodrugs of substituted heterocycles of the Formula (A).
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted heterocycles of the Formula (A), shown to the right, as well as the myriad of potential solvates and/or prodrugs formulated from these substituted hetero-cycles of the Formula (A), shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted heterocycles of the Formula (A), shown to the right, and/or solvates and/or prodrugs thereof, and the pharmacokinetic behavior of these substances as phosphodiesterase inhibitors;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, US 9,458,184 provides a synthesis of the instantly recited substituted heterocycles of the Formula (A) {Vernajoul, et al. US 9,458,184, 2016};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s solvates and/or prodrugs of substituted heterocycles of the Formula (A), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Examples, on pages 86-155 of the instant specification, and Vernajoul, et al. in US 9,458,184, whether the instantly recited solvates and/or prodrugs of substituted heterocycles of the Formula (A), are enabled.  Likewise, the following excerpt is taken from Vippagunta, et al., with respect to the synthesis of solvates of substituted heterocycles of the Formula (A) {Vippagunta, et al.  Advanced Drug Delivery Reviews, 48, 2001, 18}:

		Predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds.  Certain molecular shapes and features favor the formation of crystals without solvent; these compounds tend to be stabilized by efficient packing of molecules in the crystal lattice, whereas other crystal forms are more stable in the presence of water and/or solvents.  There may be too many possibilities so that no computer programs are currently available for predicting the crystal structures of hydrates and solvates.

	Moreover, the following excerpt is taken from Burger’s, with respect to the synthesis of prodrugs of heterocycles of the Formula (A) {Wolff, Manfred E., Ed. Burger’s Medicinal Chemistry and Drug Discovery - Fifth Edition, Volume 1: Principles and Practice, New York: John Wiley & Sons, 1994, 975-977}:

		The design of prodrugs in a rational manner requires that the underlying causes which necessitate or stimulate the use of the prodrug approach be defined and clearly understood.  It may then be possible to identify the means by which the difficulties can be overcome.  The rational design of the prodrug can thus be divided into three basic steps: (1) identification of the drug delivery problem; (2) identification of the physiochemical properties required for optimal delivery; and (3) selection of a prodrug derivative that has the proper physiochemical properties and that will be cleaved in the desired biological compartment.
		The difficulty of extrapolating data from animal to humans encountered during toxicokinetic and toxicologic studies with drugs is amplified with prodrugs, since not only metabolism of the active moiety might differ, but also its availability from the prodrug.  As a matter of fact, there is presently no published rational for the conduct of animal and human pharmacokinetic programs during prodrug research and development.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using solvates and/or prodrugs of substituted heterocycles of the Formula (A);

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted heterocycles of the Formula (A); however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited solvates and/or prodrugs of substituted heterocycles of the Formula (A).  The specification lacks working examples of solvates and/or prodrugs of substituted heterocycles of the Formula (A).
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image93.png
    200
    400
    media_image93.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, and/or a solvate and/or prodrug thereof, is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited solvates and/or prodrugs of substituted heterocycles of the Formula (A).  Thus, it is unclear, based on the guidance provided by the specification, whether a solvate of a substituted heterocycle of the Formula (A), such as (3,5-difluoro-4-((7-methoxy-2-oxo-2,3-dihydro-1H-imidazo[4,5-c][1,8]naphthyridin-1-yl)methyl)phenyl)phosphonic acid dihydrate, shown to the left above, is either synthetically feasible or possesses utility as a phosphodiesterase inhibitor.


	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using solvates and/or prodrugs of substituted heterocycles of the Formula (A), is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.


	Claims 1-3, 8, 11-16 and 24 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the limitation, R3 is… wherein the… C2-C6 alkenyl, C2-C6 alkynyl,… are optionally substituted… .  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heterocycles of the Formula (A).  According to claim 1, R3 is neither recited C2-C6 alkenyl, nor C2-C6 alkynyl, with respect to the substituted heterocycles of the Formula (A).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1-3, 8, 11, 12, 15, 16 and 24 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitation, OR3, with respect to E, respectively, and the claim also recites C1-C4 alkoxy, with respect to E, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 17 is rejected under 35 U.S.C. § 112(b) as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
	The inventor or joint inventor should note that claim 17 recites the limitation, The compound of claim 1,… wherein the compound is selected from the group consisting of those listed in Table 1, which does not comply with 35 U.S.C. § 112(b).
	Moreover, the inventor or joint inventor should further note that [T]he specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as his/her invention.  Claims in utility inventions that define the invention entirely by reference to the specification and/or drawings, so-called omnibus or formal claims, while perhaps once accepted in American patent practice, are properly rejected under 35 U.S.C. § 112(b) as failing to particularly point out and distinctly claim the invention.  {See Ex parte Fressola, 27 USPQ2d 1608; MPEP § 2173.05(r); and MPEP § 706.03(d)}.
	The examiner suggests incorporating the respective structures of the compounds listed in Table 1 that fall within the purview of the proper Markush grouping, as stated in the sections above entitled Restrictions / Election of Species and/or Claim Objections, into the claim, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 3, 8 and 12-16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Vernajoul, et al. in US 9,458,184.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a substituted heterocycle of the Formula (A), shown to the left, where Ring A = -optionally substituted C6-C14 aryl; A2 = CR4, wherein R4 = -H; A3 = CR4, wherein R4 = -H; A4 = CR4, wherein R4 = -H; A5 = CR4, wherein R4 = H; Q1 = CE, wherein E = -NR3R3’, wherein R3 = -H and R3’ = -H; Q2 = C; Q3 = CE, wherein E = -C1-C6 alkyl; Q4 = N; Q5 = C; X = N; L1 = -a bond-; L2 = -CR1R2-, wherein R1 = -H and R2 = -H; and Z = -C(O)OH, as a phosphodiesterase inhibitor.

    PNG
    media_image94.png
    200
    400
    media_image94.png
    Greyscale
	Vernajoul, et al. (US 9,458,184) teaches a substituted heterocycle of the Formula (A), shown to the right, where Ring A = -1,4-phenylene; A2 = CR4, wherein R4 = -H; A3 = CR4, wherein R4 = -H; A4 = CR4, wherein R4 = -H; A5 = CR4, wherein R4 = H; Q1 = CE, wherein E = -NR3R3’, wherein R3 = -H and R3’ = -H; Q2 = C; Q3 = CE, wherein E = -(CH2)3CH3; Q4 = N; Q5 = C; X = N; L1 = -a bond-; L2 = -CR1R2-, wherein R1 = -H and R2 = -H; and Z = -C(O)OH, and/or a pharmaceutical composition thereof, as an intermediate in the synthesis of toll like receptor (TLR) modulators [column 115, lines 1-23, Intermediate 76].
	The inventor or joint inventor should note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.
	A Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	The inventor or joint inventor should note that claims 1-3, 8, 11-19 and 24 are rejected on the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
	Likewise, the inventor or joint inventor should further note that the Markush grouping consisting of substituted heterocycles of the Formula (A) is improper, since the substituted heterocycles of the Formula (A), as recited in claims 1, 18, 19 and 24, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Next, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1).
	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted heterocycles of the Formula (A) to recite substituted heterocycles of the Formula (A), where Ring A = -optionally substituted C3-C8 cycloalkyl or optionally substituted C6-C14 aryl; A2 = CR4 or N; A3 = CR4; A4 = CR4; A5 = CR4; Q1 = CE; Q2 = C; X = N or NR3, where if X = N, then Q3 = CE and if X = NR3, then Q3 = CE, wherein E = (O); Q4 = N; Q5 = C; L1 = -a bond-; and L2 = -CR1R2-, wherein R1 and R2 together do not form a C3-C6 cycloalkyl, respectively, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.
	Consequently, claims 1-3, 8, 11-19 and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-3, 8, 11-19 and 24 of copending US Application No. 17 /641,633.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in the copending invention recites substituted heterocycles of the Formula (A), where Ring A = -optionally substituted C6-C14 aryl; A2 = N; A3 = CR4, wherein R4 = -H; A4 = CR4, wherein R4 = -H; A5 = CR4, wherein R4 = -H; Q1 = CE, wherein E = -H; Q2 = C; Q3 = CE, wherein E = (O); Q4 = N; Q5 = C; X = NR3, wherein R3 = -H; L1 = -a bond-; L2 = -CR1R2-; and Z = -P(O)(OR5)2, wherein each R5 = -H, respectively, which provide overlapping subject matter with respect to the instantly recited substituted hetero-cycles of the Formula (A), where Ring A = -optionally substituted C6-C14 aryl; A2 = N; A3 = CR4, wherein R4 = -H; A4 = CR4, wherein R4 = -H; A5 = CR4, wherein R4 = -H; Q1 = CE, wherein E = -H; Q2 = C; Q3 = CE, wherein E = (O); Q4 = N; Q5 = C; X = NR3, wherein R3 = -H; L1 = -a bond-; L2 = -CR1R2-; and Z = -P(O)(OR5)2, wherein each R5 = -H, respectively.
	The inventor or joint inventor should note that this is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	Similarly, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Likewise, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Moreover, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624